Citation Nr: 0313208	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  03-12 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for post-operative residuals 
of a right inguinal hernia from September 17, 2002?
 
2.  What evaluation is warranted for post-operative residuals 
of a left inguinal hernia from October 8, 2002?

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disorders, pursuant to 
38 C.F.R. §  3.324 (2002).  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from March 1964 to 
April 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


REMAND

Following the RO's April 2003 issuance of a statement of the 
case the veteran requested a video conference hearing before 
a member of the Board.  That hearing has yet to be scheduled.  

Therefore, this case is REMANDED for the following action:

The veteran should be scheduled for a 
video conference hearing before a 
Veterans Law Judge conducting such 
hearings.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

